DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-2 and 5-14 are pending:
		Claims 1-2 and 5-14 are rejected. 
		Claims 3-4 and 15 have been cancelled. 
		Claims 1-2, 5-9, 11 and 13-14 have been amended. 
Response to Amendments
Amendments filed 05/18/2022 have been entered. Amendments to the claims overcome claims objections previously set forth in non-final Office Action mailed 02/24/2022 but do not overcome §102 and §103 rejections. 
Amendments have necessitated new grounds under §112. 
§102 and §103 rejections are maintained. 
Response to Arguments
Amendments filed 05/18/2022 have been entered. Arguments were fully considered. 
On page 8 of Applicant’s arguments, Applicant argues that:
Applicant respectfully argues that the cited references, either alone or in combination, cannot arrive at the claimed structural features, in the way that this newly claimed invention is and does. 

For example, in Arifin, screens (2, 3) do not have through holes for raw water to move, as illustrated below. 

Reconsideration of the claims, as amended, and withdrawal of the anticipation and obviousness rejections are courteously requested.

	This argument is not persuasive because the Arifin is not relied upon to teach “through holes for raw water…”. Kim (primary reference) is relied upon to teach the claimed feature. Additionally, Kim teaches all the features of claim 1 therefore claim 1 is anticipated by Kim. The rejections are maintained. 
	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Objections
Claims 1-2 and 4-14 are objected to because of the following informalities:  
	Claim 1 recites “the at least two plates” in line 17; consider rephrasing to – the at least two electrode plates – for clarity and consistency with other claim language. Dependent claims are hereby objected due to dependency from objected claim 1. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “[t]he electrocoagulation device of claim 4,” in line 1. The claim is unclear because it depends from a cancelled claim and because there is insufficient antecedent basis for “the side walls”. In interest of advancing prosecution, it is interpreted that claim 5 depends from claim 1 to provide sufficient antecedent basis for the side walls. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2, 6-7, 9, 11 and 14 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) anticipated by Kim (KR 20110079127).
	Regarding claim 1, Kim teaches an electrocoagulation device (apparatus shown in Fig. 2) comprising: 
	a housing (Fig. 2, reactor 100 and channel 121 is the housing) including an inner space (see Fig. 2); 
	an accommodation member (Fig. 2, the combination of insulator screen 510, insulator screen 520 and non-conductive partition 600 is the accommodation member; see pg. 4) disposed in the inner space (see Fig. 2), the accommodation member being formed of an insulating material (i.e. insulator), wherein the accommodation member includes: an accommodation space defined by a bottom wall (corresponds to partition wall 600 shown in Fig. 2) and side walls (correspond to screens 510 and 520 shown in Fig. 2); 
	a plurality of first through holes formed in the bottom wall to introduce a raw water into the accommodation space (corresponds to holes/openings shown in annotated Fig. 2); and a plurality of second through holes formed in the side walls (corresponds to holes/openings shown in annotated Fig. 2); 
	at least two electrode plates (Fig. 2, electrodes 410 and 420; see pg. 4) which are disposed on outer sides of the accommodation member (see Fig. 2) to face each other (at least one pair of electrodes spaced apart to face each other) (see pg. 7) and to which power supplied (positive and negative voltages applied to electrodes) (see pg. 5) from outside of the housing is applied (the supply is not inside of the housing therefore supplied from the outside) (see Fig. 2); and
	 a plurality of conductive masses (Fig. 2, elutable metal scrap 300; see pg. 5) (it is known that metal is conductive) (see pg. 3) accommodated in the accommodation member (see Fig. 2), wherein each of the conductive masses has a predetermined volume (the metal scrap will inherently have a volume because it is a three-dimensional object that occupies an amount of space) (see Fig. 2), and a predetermined shape and in contact with adjacent conductive masses so as to form air gaps (air gaps between elutable metal scrap) (see Fig. 2) between neighboring conductive masses (see Fig. 2); and the introduced raw water passes through the air gaps and then through the second through holes, and moves to the at least two plates (“the introduced raw water passes…” is a process/method limitation that will occur during normal operating conditions), thereby pollutant contained in the raw water being coagulated (the apparatus of Kim is an electrocoagulation device therefore pollutants are coagulated) (see pg. 4). 
	Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessary perform the method claimed, then the method claimed would be considered to be anticipated by the prior art perform When the prior art device is the same as the device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).


Annotated Fig. 2

    PNG
    media_image1.png
    590
    952
    media_image1.png
    Greyscale

	Regarding claim 2, Kim teaches the electrocoagulation device of claim 1, wherein the conductive masses are electrically connected to the at least two electrode plates via the introduced raw water (this is a process/method limitation that will inherently occur because Kim teaches the claimed apparatus). 
	Regarding claim 6, Kim teaches the electrocoagulation device of claim 1, wherein the each of the conductive masses is formed of any one among iron (iron) (see pg. 5), aluminum, stainless steel, titanium, and an alloy thereof.
	Regarding claim 7, Kim teaches the electrocoagulation device of claim 1, wherein the predetermined shape includes a cylindrical shape (“scrap…aluminum can…iron can”; see pg. 5; a can is a cylindrical receptacle), a spherical shape, a poly pyramid shape and a conical shape.
	Regarding claim 9, Kim teaches the electrocoagulation device of claim 1, wherein a magnitude of a current or a voltage of the power is determined according to a total surface area of the conductive masses coming into contact with the introduced raw water (this is a process/method limitation that will inherently occur because Kim teaches the claimed apparatus).   
	Regarding claim 11, Kim teaches the electrocoagulation device of claim 1, wherein the
	Regarding claim 14, Kim teaches the electrocoagulation device of claim 1, wherein each of the at least two electrode plates is formed of an insoluble material (one pair of insoluble electrodes) (see pg. 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20110079127) in view of Arifin (US 2011/0233153).
	Regarding claim 5, Kim teaches the electrocoagulation device of claim 4 (see §112b).
	Kim does not teach wherein a thickness of the side walls ranges from 1 to 10 mm.  
	In a related of endeavor, Arifin teaches an apparatus for filtering fluid (see Entire Abstract) comprising a plastic screen that has a thickness between 3mm – 7mm (see ¶82). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to modify the thickness of the insulator screens and partition (the combination of the screens and partition is the accommodation member) of Kim by selecting a thickness of 3-7mm of the claimed range as disclosed by Arifin because said thickness permits the flow of fluid and provides retainment means (Arifin, see ¶82) which is desirable in Kim for retaining the elutable metal scrap and allowing flow to said scrap (Kim, see Figs. 2-4).  

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20110079127) in view of Cao (US 2014/0339162).
	Regarding claim 8, Kim teaches the electrocoagulation device of claim 1.
	Kim does not teach wherein the conductive masses have at least one through hole so as to increase a surface area in contact with the introduced raw water.  
	In a related field of endeavor, Cao teaches boron removal from oilfield water (see Entire Abstract) comprising conductive masses (Figs. 2-15, sacrificial metallic material 62; see ¶59) wherein at least one through hole is formed to pass through the conductive mass (see Figs. 2-13) so as to increase a surface in contact with the raw water (increasing a surface in contact with the water is an inherent function or characteristic of the sacrificial metallic material since said metallic is structurally the same as the claimed invention).   
	It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to modify the elutable metal scrap (conductive mass) of Kim by incorporating a hole in the metal scrap such that the conductive mass comprises at least one hole as disclosed by Cao because by doing so provides the benefit of optimizing the surface area and encourages unobstructed fluid flow (Cao, see ¶69). 
	Regarding claim 10, Kim teaches the electrocoagulation device of claim 1.
	Kim does not teach wherein the accommodation member is detachably coupled to the housing.  
	In a related field of endeavor, Cao teaches boron removal from oilfield water (see Entire Abstract) comprising an accommodation member (Figs. 14-15, carrier 88; see ¶66) is detachably coupled to the housing (the carrier 88 can be gripped for movement into and out of the cell 22) (see ¶66) (see Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the insulator screens and non-conductive partition (the combination of the screens and the partition is the accommodation member) of Kim by configuring said screens and partition to be separable such that the accommodation member is detachably coupled to the housing as disclosed by Cao because by doing so provides the benefit of easily removing from a cell (housing) (Cao, see ¶63). 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20110079127) in view of Magalnik (US 2011/0042234).
	Regarding claim 12, Kim teaches the electrocoagulation device of claim 11.
	Kim does not teach wherein the first chamber includes an inlet pipe which has a predetermined length and in which a plurality of injection holes are formed.  
	In a related of endeavor, Magalnik teaches an integrated electrolytic and chemical method for producing clean treated water (see Entire Abstract) comprising electrolytic reactor unit (see Fig. 2) having a first chamber (see annotated Fig. 2) includes an inlet pipe (Fig. 2, inlet feed tube 50; see ¶120) which has a predetermined length (see Fig. 2) and in which a plurality of injection holes are formed (Fig. 2, holes 54; see ¶120).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify inlet pipe of Kim by extending the length of the inlet pipe into the first chamber and providing perforations on said extended portion of said inlet pipe such that the first chamber includes an inlet pipe with a plurality of discharge holes as disclosed by Magalnik because the inlet pipe within the first chamber achieves the predictable result of directing liquid into the tank and causing upward flow (Magalnik, see ¶120 and ¶165) which is a desirable for flowing in Kim (Kim, see Figs. 2-4). 
Annotated Fig. 2

    PNG
    media_image2.png
    713
    1014
    media_image2.png
    Greyscale

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20110079127) in view of Jeong (KR 20120021366).
	Regarding claim 13, Kim teaches the electrocoagulation device of claim 11.
	Kim does not teach wherein the first chamber includes a diffuser which has a predetermined length and in which a plurality of discharge holes are formed, wherein the diffuser spouts bubbles through the discharge holes using air supplied from outside of the housing.  
	In a related field of endeavor, Jeong teaches a wastewater treatment disposal plant (see Entire Abstract) comprising a first chamber (see annotated Fig. 1) includes a diffuser (Fig. 1, diffuser 160; see pg. 4) which has a predetermined length (see Fig. 1) and in which a plurality of discharge holes are formed (see Fig. 1), wherein the diffuser spouts bubbles through the discharge holes using air (diffuser supplying air in the form of microbubbles) (see pg. 3) supplied from the outside (the air supply is not located in the housing therefore supplied from the outside) (see Fig. 1). 
Annotated Fig. 1

    PNG
    media_image3.png
    670
    1202
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to modify first chamber of Kim by incorporating the diffuser in the first chamber as disclosed by Jeong for allowing air bubbles into the first chamber because it provides the benefit of reducing scale generation and minimizing adhesion to scale to electrode plate surface (Jeong, see Abstract, lines 1-2 and 9-12) which is desirable in Kim since electrode plates are used (Kim, see pg. 3 and electrode plates 410 and 420 shown in Fig. 2). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849.  The examiner can normally be reached on M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /NAM X NGUYEN/Supervisory Patent Examiner, Art Unit 1778